PER CURIAM.
Defendant was convicted of a conspiracy to violate the Harrison Narcotic Act (26 USCA §§ 211, 691-707) and on four additional counts charging sales to a named purchaser “within Oklahoma County, in the Western District of Oklahoma.”
. The principal error assigned is that the indictment does not sufficiently describe the place of the commission of the offense. What we have said in Turk v. United States (C. C. A.) 38 P. 630, this day decided, controls this case.
It is further argued that the evidence is not sufficient to sustain the conviction on the fifth count. We cannot consider this, because there is no bill of exceptions. Instead there is a literal transcript of all the proceedings' at the trial. Tingley v. United States (10 C. C. A.) 34 F.(2d) 1; Caldwell v. United States (10 C. C. A.) 36 F.(2d) 738, decided October 16, 1929.
Judgment is affirmed, and the mandate will issue forthwith.
Affirmed.